Case 19-13747-KHK   Doc 1   Filed 11/14/19 Entered 11/14/19 15:01:48   Desc Main
                            Document      Page 1 of 4
Case 19-13747-KHK   Doc 1   Filed 11/14/19 Entered 11/14/19 15:01:48   Desc Main
                            Document      Page 2 of 4
Case 19-13747-KHK   Doc 1   Filed 11/14/19 Entered 11/14/19 15:01:48   Desc Main
                            Document      Page 3 of 4
Case 19-13747-KHK   Doc 1   Filed 11/14/19 Entered 11/14/19 15:01:48   Desc Main
                            Document      Page 4 of 4
